DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on November 30th, 2020 has been acknowledged.  By this amendment, claims 1, 2, 9, and 14 have been amended, claims 15-20 have been cancelled, and claims 21-24 are in independent form.  Accordingly, claims 1-14 and 21-24 are pending in the present application in which claims 1, 9, 23, and 24 are in independent form.  Applicant’s amendment to claims 1, 2, and 14 had obviated the claim objections indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
Information Disclosure Statement
The IDS filed on 09/01/2020, 11/19/2020, and 12/15/2020 have been considered.
Claim Objections
Claims 1, 23, and 24 are objected to because of the following informalities: 
In claim 1, line 12, “a layer containing a second reflecting material” should be --a layer containing the second reflecting material-- because “a second reflecting material” already defined in claim 1, line 11.
Appropriate correction is required.
In claim 23, lines 26-27, “a layer containing a second reflecting material” should be --a layer containing the second reflecting material-- because “a second reflecting material” already defined in claim 23, line 7.
In claim 24, line 14, “a second resin containing a second reflecting material” should be --the second resin containing the second reflecting material-- since “the second resin” already defined in claim 24, line 7 and “a second reflecting material” already defined in claim 24, line 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the second resin" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the upper portion of the lateral surface of the light emitting element" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (U.S. Pub. 2017/0154879), of record, in view of JP 2016072412 A, Machine English Translation included, cited in the IDS filed on 06/27/2019.
In re claim 1, Ozeki discloses a method of manufacturing a light emitting device, the method comprising: mounting a light emitting element 3 in a package in which a recess is defined (see paragraph [0014] and figs 1-4C), the light emitting element 3 being mounted on a bottom surface defining the recess, forming a first reflecting layer 1 by covering a lateral surface defining the recess with a first resin containing a first reflecting material (see paragraph [0014] and figs. 1-4C), forming a second reflecting layer 2 covering the bottom surface defining the recess, such that the second reflecting layer 2 contacts the first reflecting layer 1 (see paragraph [0014] and figs. 1-4C); and disposing a phosphor-containing layer 8 on the second reflecting layer 2 and the light emitting element 3, such that the phosphor-containing layer 8 is in contact with the upper portion of the lateral surface of the light emitting element 3, wherein the phosphor-containing layer 8 comprises a third resin that contains a phosphor (see paragraphs [0035]-[0038] and figs. 1-4C).

    PNG
    media_image1.png
    358
    796
    media_image1.png
    Greyscale

Ozeki is silent to wherein forming the second reflecting layer such that the second reflecting layer contacts a lower portion of a lateral surface of the light emitting element, but does not contact an upper portion of the lateral surface of the light emitting element and further wherein the step of forming the second reflecting layer comprises settling a second reflecting material in a second resin by a centrifugal force so as to form (i) a layer containing a second reflecting material on the bottom surface defining the recess, and (ii) a light-transmissive layer above the layer containing the second reflecting material.
However, JP 2016072412 A discloses in the same field of endeavor, a method of manufacturing a light emitting device, the method comprising: mounting a light emitting element 20 in a package 10 (including portions 11 and 12) in which a recess (cup 15) is defined (see paragraphs [0017]-[0018] and fig. 2), the light emitting element 20 being mounted on a bottom surface defining the recess 15 (see paragraphs [0017]-[0018] and fig. 3), forming a second reflecting layer (portions of layer 31 extending toward the center of the light emitting element 20 along the bottom surface of the recess) covering 

    PNG
    media_image2.png
    545
    842
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of JP 2016072412 A into the method of manufacturing the light emitting device of Ozeki in order to enable the step of forming the second reflecting layer such that the second reflecting layer contacts a lower portion of a lateral surface of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Ozeki in combination with JP 2016072412 A discloses wherein the second reflecting material is settled by applying the centrifugal force to the package about an axis of rotation such that the bottom surface defining the recess is positioned outward of the axis of rotation (see paragraph [0036] and figs. 4-6 of JP 201607241 A).
In re claim 3, as applied to claim 1 above, Ozeki in combination with JP 2016072412 A discloses wherein the step of forming the second reflecting layer 
In re claim 4, as applied to claim 3 above, Ozeki is silent to wherein the second resin is cured at a temperature in a range of 40°C to 200°C.
However, JP 2016072412 A discloses that the second resin is cured at a temperature in a range of 80°C to 120°C (see paragraph [0090]).  Thus, it would have been obvious to one of ordinary skill in the art to modify the Ozeki reference in view of the technique as taught by JP 201607412 A in order to cure the second resin at a temperature in a range of 40°C to 200°C since it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 5, as applied to claim 1 above, Ozeki in combination with JP 2016072412 A discloses wherein the second reflecting material comprise titanium oxide (see paragraph [0079] of JP 2016072412 A).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In re claim 7, as applied to claim 1 above, Ozeki in combination with JP 2016072412 A is silent wherein a viscosity of the second resin is in a range of 0.3 Pa·s to 15 Pa·s.
However, Ozeki discloses in paragraph [0030] that wherein a viscosity of the second resin is in a range of 30 Pa·s to 60 Pa·s.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the viscosity of the second resin to be in a range of 0.3 Pa·s to 15 Pa·s it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 9, Ozeki discloses a method of manufacturing a light emitting device, the method comprising: mounting a light emitting element 3 in a package in which a recess is defined (see paragraph [0014] and figs. 1-4C), the light emitting element 3 being mounted on a bottom surface defining the recess, forming a first reflecting layer 1 by covering a lateral surface defining the recess with a first resin containing a first reflecting material (see paragraph [0014] and figs. 1-4C), forming a second reflecting layer 2 by covering the bottom surface defining the recess with a second resin 
Ozeki is silent to wherein forming a second reflecting layer such that the second reflecting layer contacts a lower portion of the lateral surface of the light emitting element, but does not contact an upper portion of the lateral surface of the light emitting element, the step of forming the second reflecting layer comprises disposing the second resin on the bottom surface in the recess at a position between the lateral surface defining the recess and the light emitting element, by potting, applying a centrifugal force to the package about an axis of rotation such that the bottom surface defining the recess is positioned outward of the axis of rotation, so as to change a shape of the second resin such that the second resin covers an entirety of the bottom surface defining the recess that is exposed from the first reflecting layer, and curing the second resin while applying the centrifugal force.
However, JP 2016072412 A discloses in the same field of endeavor, a method of manufacturing a light emitting device, the method comprising: mounting a light emitting 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of JP 2016072412 A into the method of manufacturing the light emitting device of Ozeki in order to enable the step of forming a second reflecting layer such that the second reflecting layer contacts a lower portion of the lateral surface of the light emitting element, but does not contact an upper portion of the lateral surface of the light emitting element, the step of forming the second reflecting layer comprises disposing the second resin on the bottom surface in the recess at a position between the lateral surface defining the recess and the light emitting element, by potting, applying a centrifugal force to the package about an axis of rotation such that the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 10, as applied to claim 9 above, Ozeki is silent to wherein the second resin is cured at a temperature in a range of 40°C to 200°C.
However, JP 2016072412 A discloses that the second resin is cured at a temperature in a range of 80°C to 120°C (see paragraph [0090]).  Thus, it would have been obvious to one of ordinary skill in the art to modify the Ozeki reference in view of the technique as taught by JP 201607412 A in order to cure the second resin at a temperature in a range of 40°C to 200°C since it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 
In re claim 11, as applied to claim 9 above, Ozeki in combination with JP 2016072412 A discloses wherein the second reflecting material comprise titanium oxide (see paragraph [0079] of JP 2016072412 A).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 12, as applied to claim 11 above, Ozeki in combination with JP 2016072412 A discloses wherein a particle size of the titanium oxide is in a range of 0.1 µm to 1.0 µm (see paragraph [0079] of JP 2016072412 A).  Note that, JP 2016072412 teaches that the particle size of the titanium oxide is about 0.25 µm (see paragraph [0079] of JP 2016072412 A).
In re claim 13, as applied to claim 9 above, Ozeki in combination with JP 2016072412 A is silent wherein a viscosity of the second resin is in a range of 0.3 Pa·s to 15 Pa·s.
However, Ozeki discloses in paragraph [0030] that wherein a viscosity of the second resin is in a range of 30 Pa·s to 60 Pa·s.
In re Aller, 105 USPQ 233, 235.
Allowable Subject Matter
Claims 8, 14, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed over prior art of record.
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
	it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “forming a second resin containing a second reflecting material by performing steps comprising mixing a base resin of a curable resin material and the second reflecting material to form a mixture and after allowing at least two hours to elapse, mixing a curing agent into the mixture", as recited in independent claims 23 and 24, respectively.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed November 30th, 2020 have been fully considered but they are not persuasive. 
With respect to independent claim 1 similarly to independent claim 9, Applicant contends that the combination of Ozeki and JP ‘412 does not teach or suggest the combination of features recited in amended claim 1. For example, the combination of Ozeki and JP ‘412 does not teach or suggest a method that includes “forming a second reflecting layer covering the bottom surface defining the recess, such that the second reflecting layer contacts the first reflecting layer and a lower portion of a lateral surface of the light emitting element, but does not contact an upper portion of the lateral surface of the light emitting element,” and “disposing a phosphor-containing layer on the second reflecting layer and the light emitting element, such that the phosphor-containing layer is in contact with the upper portion of the lateral surface of the light emitting element.”
However, it is respectfully submitted that Applicant’s above argument is not persuasive because of the following reasons,
Note that, Applicant's arguments against the references individually whereas the rejection is a combination of Ozeki in view of JP 2016072412, it is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


    PNG
    media_image1.png
    358
    796
    media_image1.png
    Greyscale

What Ozeki lacking is that forming the second reflecting layer in such a way that the second reflecting layer contacts a lower portion of a lateral surface of the light emitting element, but does not contact an upper portion of the lateral surface of the light emitting element.
However, JP 2016072412 A discloses in the same field of endeavor, a method of manufacturing a light emitting device, the method comprising: mounting a light emitting element 20 in a package 10 (including portions 11 and 12) in which a recess (cup 15) is defined (see paragraphs [0017]-[0018] and fig. 2), the light emitting element 20 being mounted on a bottom surface defining the recess 15 (see paragraphs [0017]-[0018] and fig. 3), forming a second reflecting layer (portions of layer 31 extending toward the center of the light emitting element 20 along the bottom surface of the recess) covering the bottom surface defining the recess 15, such that the second reflecting layer contacts a lower portion of a lateral surface of the light emitting element, but does not contact an upper portion of the lateral surface of the light emitting element and further (see paragraphs [0017]-[0018] and fig. 2) (note that, element 31 which constitutes the 
Contrary to Applicant’s contention that JP ‘412 likewise does not teach or suggest this step. The Office Action alleges that the first resin 30 and reflective material 31 of JP ‘412 correspond to the claimed second reflecting layer, and that the second resin 40 of JP ‘412 corresponds to the claimed phosphor-containing layer. However, in JP ‘412 the first resin 30 and reflective material 31 cover an entirety of the lateral surfaces of the light emitting element 21.
However, it is respectfully submitted that it is element 31 constitutes the second reflecting layer in JP ‘412 and does not contain element 30 since the office indicated that element constitutes a light-transmissive layer which is formed above the second reflecting layer 31, (see marked-up version of fig. 2 below, for example).  Note that, JP ‘412 indicated that the second reflecting layer 31 does not cover the side surface of the semiconductor layer 22, see paragraph [0079] and marked-up version of fig. 2 below).  Additionally, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Since Applicant’s claimed invention does not clearly specify which surface of the light emitting element constitutes the upper portion of the lateral surface of the light emitting element, the office tails to position that upper portion of the lateral surface of the light emitting element would include a top surface of the light emitting element that extends laterally across the light emitting element.  Thus, the upper portion of the lateral surface of the 

    PNG
    media_image2.png
    545
    842
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of JP 2016072412 A into the method of manufacturing the light emitting device of Ozeki in order to enable the step of forming the second reflecting layer such that the second reflecting layer contacts a lower portion KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
For these reasons, it is respectfully submitted that the combination of Ozeki and JP ‘412 teaches a method that includes “forming a second reflecting layer covering the bottom surface defining the recess, such that the second reflecting layer contacts the first reflecting layer and a lower portion of a lateral surface of the light emitting element, but does not contact an upper portion of the lateral surface of the light emitting element,” and “disposing a phosphor-containing layer on the second reflecting layer and 
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaide et al.			U.S. Patent 10,032,965	Jul. 24, 2018.
Shinohara et al.		U.S. Patent 9,708,531	Jul. 18, 2017.
Ota et al.			U.S. Patent 9,559,274	Jan. 31, 2017.
Tischler			U.S. Patent 9,236,502	Jan. 12, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892